 



Exhibit 10.63
January 15, 2007
TENNECO INC.
RESTRICTED STOCK AWARD AGREEMENT
     You are hereby granted an Award (the “Award”) of 125,000 shares of Common
Stock of Tenneco Inc. (“Shares”) as of January 15, 2007 (“Grant Date”). The
“Restricted Period” applicable to this Award begins on the Grant Date and ends
(i) as to the first one-third of the Shares, on the first anniversary of the
Grant Date, (ii) as to the second one-third of the Shares, on the second
anniversary of the Grant Date and (iii) as to the remaining one-third of the
Shares, on the third anniversary of the Grant Date. As used herein the term
“Restricted Shares” means any Shares subject to this Award and for which the
Restricted Period remains in effect.
     During the applicable Restricted Period, and until all conditions imposed
on the related Restricted Shares are satisfied, such Restricted Shares are
restricted in that (i) they will be held by the Company and may not be sold,
transferred, pledged or otherwise encumbered, tendered or exchanged, or disposed
of, by you except as otherwise provided by the
Compensation/Nominating/Governance Committee of the Company’s Board of Directors
(the “Committee”) or except as designated by you by will or by the laws of
descent and distribution and (ii) they are subject to forfeiture by you under
certain circumstances as described herein. However, as long as the applicable
Restricted Shares have not been forfeited, during the related Restricted Period
(a) you will be entitled to receive, subject to withholding for taxes, dividends
(which for tax purposes will generally be treated as ordinary compensation)
payable on the Restricted Shares, which the Company may require to be reinvested
in additional shares of Common Stock subject to the same restrictions as the
shares on which such dividends are paid and (b) you may vote the Restricted
Shares. If you remain employed by the Company and its subsidiaries (the
“Subsidiaries”) throughout the applicable Restricted Period and all the
conditions are satisfied, or if your employment by the Company and its
Subsidiaries is involuntarily terminated for any reason other than Cause before
the termination of the applicable Restricted Period or is terminated as a result
of your death or Total Disability, the restrictions on the related Restricted
Shares will lapse, and shares of Common Stock in an amount equal to the number
of Restricted Shares as to which the restrictions have lapsed will be delivered
to you (or your beneficiary), subject to withholding for taxes. If your
employment terminates for any other reason before the expiration of the
Restricted Period, you will forfeit the Restricted Shares unless the Committee
determines otherwise. You agree that the term “Restricted Shares” shall include
any shares or other securities which you may receive or be entitled to receive
as a result of the ownership of the original Restricted Shares, whether they are
issued as a result of a share split, share dividend, recapitalization, or other
subdivision or consolidation of shares effected without receipt of consideration
by the Company or the result of the merger or consolidation of the Company, or
sale of assets of the Company. For purposes hereof, the term “Total Disability”
means your permanent and total disability as determined under the rules and
guidelines established by the Company in order to qualify for long-term
disability coverage under the Company’s long-term disability plan in effect at
the time of such determination; and the term “Cause” means your (i) fraud,
embezzlement, or theft in connection with your employment, (ii) gross negligence
in the performance of your duties or (iii) conviction, guilty plea or plea of
nolo contender with respect to a felony.
     You will generally be taxed on the value of the Restricted Shares on the
date the restrictions lapse. However, as an alternative, you may elect under
Internal Revenue Code Section 83(b) to be taxed on the value of the Restricted
Shares on the Grant Date, identified above. Whether it is beneficial for you to
make this election should be determined after consultation with your personal
tax advisor. If you make this election, the value of the Restricted Shares will
be taxable to you in the year of the Grant Date, rather than in the year that
the restrictions lapse. If you choose to make this election, you must so notify
the Company in writing, file the election with the Internal Revenue Service
within thirty (30) days after the Grant Date, and promptly pay the Company the
amount it determines is needed to satisfy tax withholding requirements. You
hereby agree that the Restricted Shares shall be held by the Company during the
Restricted Period.
     All distributions related to the Restricted Shares are subject to
withholding of all applicable taxes, and the delivery of any shares or other
benefits under this Award is conditioned on satisfaction of the applicable tax
withholding obligations. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied (a) through cash payment by you, (b)
through the surrender of shares of Common Stock which you already own, or
(c) through the surrender of shares of Common Stock to which you are otherwise
entitled under this Award or the Company’s 2006 Long-Term Incentive Plan (the
“Plan”); provided, however, that such shares of Common Stock under this
paragraph (c) may be used to satisfy not more than the Company’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including without limitation payroll taxes,
that are applicable to such supplemental taxable income). Unless you notify us
otherwise no later than five business days

 



--------------------------------------------------------------------------------



 



prior to the date on which any of the Restricted Shares vest, you will be deemed
to have elected option (c) for the satisfaction of applicable withholding taxes
through the surrender of shares to which you would otherwise be entitled under
this Award. The Company shall have the right to deduct from this Award, shares
sufficient to satisfy any tax withholdings required by law.
     In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may adjust the terms
of this Award to preserve the benefits or potential benefits of the Award.
Action by the Committee with respect to this Award may include: (i) adjustment
of the number and kind of shares which may be delivered under this Award;
(ii) adjustment of the number and kind of shares subject to this Award; and
(iii) any other adjustments that the Committee determines to be equitable.
Subject to the provisions of the prior sentence (relating to certain
adjustments), upon the occurrence of a Change in Control (as defined in the
Plan), unless otherwise specifically prohibited under applicable laws, or by the
rules and regulations of any applicable governmental agencies or national
securities exchange, the Restricted Period shall lapse, and shares of Common
Stock in an amount equal to the number of Restricted Shares as to which the
restrictions have lapsed will be delivered to you (or your beneficiary), subject
to withholding for taxes.
     Notwithstanding any other provision contained herein, the Company shall
have no liability to deliver any shares of Common Stock under this Award or make
any other distribution of benefits under this Award unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933, as amended), and the
applicable requirements of any securities exchange or similar entity. Any
issuance of shares under this Award may be effected on a non-certificated basis,
to the extent not prohibited by applicable law or the applicable rules of any
securities exchange.
     Neither you nor any other person shall, by reason of this Award, acquire
any right in or title to any assets, funds or property of the Company or any
Subsidiary whatsoever, including, without limitation, any specific funds, assets
or other property which the Company or any Subsidiary, in its sole discretion,
may set aside in anticipation of a liability under this award. You shall have
only a contractual right to the shares of Common Stock or amounts, if any,
payable under this Award, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in this Award shall constitute a guarantee
that the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.
     This Award does not constitute a contract of employment or continued
service, and it does not give you the right to be retained in the employ or
continued service of the Company or any Subsidiary. Except as expressly provided
herein, this Award shall not confer upon you any rights as a stockholder of the
Company prior to the date on which you fulfill all conditions for receipt of
such rights.
     The authority to control and manage the operation and administration of the
Award shall be vested in the Committee. If the Committee does not exist, or for
any other reason determined by the Board of Directors, the Board of Directors
may take any action under the Award that would otherwise be the responsibility
of the Committee. The Committee will have the authority and discretion to
conclusively interpret the Award, to establish, amend and rescind any rules and
regulations relating to the Award and to make all other determinations that may
be necessary or advisable for the administration of the Award. Any
interpretation of the Award by the Committee and any decision made by it under
the Award is final and binding on all persons. In controlling and managing the
operation and administration of the Award, the Committee shall take action in a
manner that conforms to the certificate of incorporation and by-laws of the
Company, and applicable state corporate law. The Board may, at any time, amend
the Award, provided that no amendment may, in the absence of written consent to
the change by you, adversely affect your rights under the Award (however
adjustments in connection with corporate transactions as provided above are not
subject to the foregoing limitation).
     This Award shall be governed by the laws of the State of Illinois and
applicable federal law.
     As a condition of this Award, you are required to execute the
acknowledgement at the bottom of the enclosed copy of this Award notice and
return the acknowledged copy of this Award notice to the Human Resources
Department of Tenneco Inc. in Lake Forest not later than thirty days from the
date on which you receive it. Also enclosed is a form by which you may designate
a beneficiary in the event of your death.

     
ATTEST:
  TENNECO INC.
 
   
 
   
Corporate Secretary
  Sr. Vice President

 



--------------------------------------------------------------------------------



 



     
ACCEPTED:
   
 
   
 
Gregg
Sherrill                                                                                Date
   
 
   
 
Social Security Number or National ID
   
 
   
 
Street Address
   
 
   
 
City/State/Zip/Country
   

 